                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

TOMMASINA L. M.,                            §
                                            §
             Plaintiff,                     §
                                            §
V.                                          §          No. 3:19-cv-711-K
                                            §
ANDREW SAUL, Commissioner of                §
Social Security,                            §
                                            §
             Defendant.                     §

         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

      United States Magistrate Judge David L. Horan made findings, conclusions and

recommendations in this case. See Dkt. No. 23. Plaintiff filed objections, see Dkt. No. 24,

and the District Court has made a de novo review of those portions of the proposed

findings and recommendations to which objection was made. The objections are

overruled, and the Court accepts the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge dated January 29, 2020.

      SO ORDERED.

      Signed February 5th, 2020.




                                           _____________________________________
                                           ED KINKEADE
                                           UNITED STATES DISTRICT JUDGE
